DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 8, it is suggested that the limitation recites “control circuitry configured to:” should be changed to --a control circuitry comprising an antenna configuration controller individually configured to …-- to make it clearer. And also, it suggested claim 13 should be changed to similar to claim 1.
In claims 3 and 15, lines 3-4, lines it is suggested that the limitation recites “wherein the switch array comprises a first switch connected between the first antenna patch and the second antenna patch” should be changed to --wherein the switch array comprises a first switch connected between the first antenna patch and the second antenna patch via a first two terminals of the first antenna patch and the second antenna patch-- to make it clearer.
In claims 3, lines 5 and 7, and claim 5, lines 2, and 3-4, it is suggested “to be in” should be changed to –being in--, because it should be present, not future.
In claims 4 and 16, lines 3-4, it is suggested that the limitation recites “wherein the second switch is connected between the first antenna patch and the second antenna patch” should be changed to --wherein the second switch is connected between the first antenna patch and the second antenna patch via a second two terminals of the first antenna patch and the second antenna patch-- to make it clearer.
In claims 4 and 16, lines 5-6, it is suggested that the limitation recites “wherein the third switch is connected between the first antenna patch and the second antenna patch” should be changed to -- wherein the third switch is connected between the first antenna patch and the second antenna patch via a third two terminals of the first antenna patch and the second antenna patch-- to make it clearer.
In claims 6 and 18, lines 3-5, it is suggested that the limitation recites “wherein the switch array further comprises a fourth switch, a fifth switch, and a sixth switch, each of the fourth switch, the fifth switch, and the sixth switch being connected between the first antenna patch and the third antenna patch” should be changed to -- wherein the switch array further comprises a fourth switch, a fifth switch, and a sixth switch, each of the fourth switch, the fifth switch, and the sixth switch being connected between the first antenna patch and the third antenna patch via a different two terminals of the first antenna patch and the third antenna patch-- to make it clearer.
In claim 9, lines 5-6, it is suggested that the limitation recites “wherein the switch array comprises a first switch, a second switch, and a third switch connected between the first antenna patch and the second antenna patch” should be changed to -- wherein the switch array comprises a first switch, a second switch, and a third switch connected between the first antenna patch and the second antenna patch via a different two terminals of the first antenna patch and the second antenna patch-- to make it clearer.
In claim 10, line 1, it is suggested that the limitation recites “wherein the antenna patch array is an N by N array” should be changed to -- wherein the antenna patch array is an N by N phased array, and N by N phased array defined as a square phased array-- to make it clearer.
Claims 2-12 and 14-20 are objected as the same reasons as stated above.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowable if the objections above are fixed.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                             01/15/2022